Title: John Adams to Abigail Adams, 12 November 1798
From: Adams, John
To: Adams, Abigail


          
            
              My Dearest Friend
              Flaggs at Weston Nov. 12. 1798
            
            We Stopped at the Governors to take Leave and he told Us the News of last night, which has regaled Us on the Road. We watered at Watertown and reached this Inn at half after one. We hope to reach Williams’s at Marlborough, and Sleep there this night. I strive to divert the melancholly thoughts of our Seperation, and pray you to do the Same. Mrs Smith I hope will keep Up her Spirits and the Sprightly charming Caroline will be a cordial to you both. William is very good attentive and obliging and sister may make herself easy on his Account. He will do very well. I pray God to bless you all and restore you to your full strength and Spirits. But you must ride a little every day.
            I am your ever affectionate
            
              J. A.
            
          
          
            I wish Mr Porter to cart the Manure from the yard up the Hill, for planting next Spring, as soon as possible.
          
        